Title: From Thomas Jefferson to John H. Craven, 11 February 1808
From: Jefferson, Thomas
To: Craven, John H.


                  
                     Sir 
                     
                     Washington Feb. 11. 08
                  
                  In my letter of Jan. 12. I mentioned to you that I could not admit any charge on account of John Perry in my account unless you sent me his order, on which I would remit the money to mr Higginbotham & thereby lessen his demand on you. since this I have paid J. Perry 100.D. and last night recieved orders from him to the amount of between 3. & 400 D. which would absorb all the paiments to him for 4. months. I have not accepted them, and therefore can still give a priority to yours if forwarded immediately. otherwise it will not be good at all. I salute you with esteem.
                  
                     Th: Jefferson 
                     
                  
               